FILED

UNITED STATES DISTRICT COURT APR 1 5 2012
FCR THE DISTRICT OF COLUMBIA Clerk, U.S. D|strict & Bankruptcy
Courts for the District ot columbia

)

Ethel Whitt, )
)

Plaintiff, )

)

v. ) civil A¢iion No.  06 08

)

John F. Whitt, Jr., )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is a resident of Tuscaloosa, Alabama, suing another resident there with the same
surname. Plaintiff seeks SI,OOO that she appears to claim is her share of an income tax return
from 2001. The complaint neither presents a federal question nor provides a basis for diversity

jurisdiction because the parties are not of diverse citizenship and the amount in controversy is

well below the statutory minimum. A separate Order of dismissal accompanies this

Memorandum Opinion.

6’& ma A@

# United States Distri'ct Judge
Date:April 2 ,2012